Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 11/18/2021 has been entered in full.
Applicant’s amendments overcome all the objections and rejections in the prior office action. 
Claims 1-21 are allowed
Applicant has filed a terminal disclosure in this application to address the double patenting rejection in the prior office action. The e-terminal disclaimer filed and approved on 12/16/2021 is hereby acknowledged.
Claim Interpretation
Claims 1-9  invoke 35 U.S.C. 112(f) and have been interpreted using the plain meaning of the claim language in light of the specification as would be understood by one of ordinary skill in the art. The following interpretations have been used during examination of these limitations. 
“Processing unit” has been interpreted as a hardware unit. 
“means for rendering”, “means for determining”, “means for updating” are interpreted as software programs stored in memory and executed by processor.
	
	Examiner’s Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176